  8:18-cv-00466-RFR-SMB Doc # 85 Filed: 05/15/20 Page 1 of 2 - Page ID # 743



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED FOOD & COMMERCIAL
WORKERS’ UNION, LOCAL NO. 293,
                                                                    8:18CV466
                       Plaintiff,

        v.                                                           ORDER

NOAH’S ARK PROCESSORS, LLC,

                       Defendant.


       This matter is before the Court on plaintiff United Food & Commercial Workers’
Union, Local No. 293’s (“union”) Motion for Attorney Fees and Costs (Filing No. 83). In
accordance with the Court’s April 4, 2020, Order (Filing No. 80), the union seeks attorney fees
and costs incurred addressing defendant Noah’s Ark Processors, LLC’s (“Noah’s Ark”)
unilateral cancellation of court-ordered orientation sessions. See Goodyear Tire & Rubber Co.
v. Haeger, 581 U.S. ___, ___ 137 S. Ct. 1178, 1186 (2017) (noting one possible sanction for
civil contempt is an award of reasonable attorney fees and costs). The union states it incurred
attorney fees in the amount of $4,137.00, which represents 5.8 hours of work by two associate
attorneys at the rate of $185 per hour, 13.3 hours of work by a partner at the rate of $205 per
hour, and 2.7 hours of work by that partner at the rate of $125 per hour. The union also seeks
to recover $104.04 in costs incurred conducting legal research.

       Noah’s Ark raises two objections (Filing No. 84) to the union’s request. Noah’s Ark
first objects that the union’s last two time entries totaling two hours of partner time ($410)
“were expended after [the union’s] last filing in this case in support of its request for
sanctions.” Noah’s Ark next objects to the union’s “billing entries which are vague and not
itemized, but rather are in a block billing format.”

       As the parties recognize, “[t]he starting point in determining attorney fees is the
lodestar, which is calculated by multiplying the number of hours reasonably expended by the
  8:18-cv-00466-RFR-SMB Doc # 85 Filed: 05/15/20 Page 2 of 2 - Page ID # 744




reasonable hourly rates.” Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005) (quoting Fish v.
St. Cloud State Univ., 295 F.3d 849, 851 (8th Cir. 2002)). “The party seeking fees bears the
burden of establishing entitlement to an award and documenting the appropriate hours and
hourly rates.” Orduno v. Pietrzak, 932 F.3d 710, 719-20 (8th Cir. 2019).

       In evaluating a fee request, the Court relies on its experience, expertise, and knowledge
of prevailing market rates and the time it takes to perform the tasks at issue. See, e.g., Paris
Sch. Dist. v. Harter, 894 F.3d 885, 889 (8th Cir. 2018); Hanig, 415 F.3d at 825. The Court
has broad discretion in deciding an appropriate fee award. See, e.g., Keil v. Lopez, 862 F.3d
685, 701 (8th Cir. 2017).

       After careful review, the Court finds Noah’s Ark’s first objection has merit; the second
does not. The Court will deduct $410 from the union’s fee request because the union’s last
two time entries appear to fall outside the purview of the sanction the Court imposed. The
balance of the union’s request and supporting documentation are reasonable under the
circumstances. Accordingly,

       IT IS ORDERED:
       1.     Noah’s Ark’s objection (Filing No. 84) to the inclusion of $410 for time entries
              after March 16, 2020, is sustained. Any other objections are overruled.
       2.     The union’s Motion for Attorney Fees and Costs (Filing No. 83) is granted in
              part and denied in part.
       3.     Noah’s Ark must pay the union $3,831.04 in attorney fees and costs on or before
              June 15, 2020. Failure to comply could result in additional sanctions.

       Dated this 15th day of May 2020.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge




                                               2
